Title: From John Adams to Francis Coffyn, 19 October 1781
From: Adams, John
To: Coffyn, Francis



Amsterdam October 19. 1781
Sir

I Yesterday received, your Favour of the 2d Of this Month by Beers who with his Wife and two Children came to me, in deplorable Distress, his Children having been Sick and detained him on the Road, untill he had Spent his last shilling.
This Man never made a greater Mistake than in coming to Holland where at Present, all Business being in a State of Stagnation, Tradesmen in General find the Times very hard, and navigation being obstructed, all occupations relative to ship building, are duller than any others—particularly the Ropemakers, who can not find Employment for their old Journeymen and Apprentices, much less think of taking new ones.
There are moreover at present, and have been Since the War between England and Holland very few American Vessells here: So that it is very difficult for a Single Man to get a Passage.
There is also at present more risque of the Ennemy, in a Passage from hence than from France, and what is worse than all the rest there is Nobody here, who has any Money in his Hands belonging to the American Publick. I cannot therefore but approve the Reluctance against coming this Way which you Say, you find in general, in American Prisoners.
Notwithstanding this, I Shall be always ready to assist any distressed Americans, to the Utmost of my Power. There is no set of Men more meretorious, than the Prisoners who escape, and there is no occupation more pleasing to a Man of Philanthropy than to relieve them. But as The United States are not yet acknowledged by their high Mightinesses, I can receive no Assistance for the relief of my unfortunate Countrymen from this Government: and as I have not any publick Money at my disposal, the only Aid I can give them is in a private Capacity, unless, his Excellency Dr Franklin can enable me to do more by Supplying me with Money. If any Body will furnish me Money, the more of it I give to deserving and distressed Americans the better.

I have the Honour to be

